DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, 7, 9, 10, 14, 15, 17-20, 22, 26-28 and 30 in the reply filed on September 17, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2021 and 09/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear if the cartridge and the system are one in the same. The interrelationship between the cartridge, the system and the cartridge in line 3 of claim 1 is also 
	Regarding claim 20, it is unclear if the bioreactor module and the bioreactor instrument are one in the same. The interrelationship between the bioreactor module and the bioreactor instrument is also unclear. Is the bioreactor instrument of claim 20 an additional bioreactor module than that of the bioreactor module in line 2 of claim 9?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 7 discloses that the system comprises the cartridge. However, claim 1 from which claim 7 depends already comprises a cartridge.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-7, 9-10, 14-15, 17-20, 22, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masquelier et al. (hereinafter Masquelier) US 2019/0316120 cited in the IDS filed on 09/17/2021.
Regarding claim 1, Masquelier discloses a system for cell processing, comprising: a plurality of instruments each independently configured to perform one or more cell processing operation upon a cartridge [104 or 106] as discussed in at least paragraphs 0006 and 0083; and a robot [108] capable of moving the cartridge between each of the plurality of instruments as discussed in at least paragraphs 0083-0084.
Regarding claim 2, Masquelier discloses wherein the system is enclosed in a workcell [100].
Regarding claim 3, Masquelier discloses wherein the workcell is automated as discussed in at least paragraph 0082.
Regarding claim 4, Masquelier discloses wherein the plurality of instruments are configured to interface with the cartridge to perform cell processing operations upon the cartridge.
Regarding claim 6, Masquelier discloses wherein the system is configured to receive two or more cartridges [104 and 106] as discussed in at least paragraph 0083.
Regarding claim 7, Masquelier discloses wherein the system comprises the cartridge [104 and 106] as discussed in at least paragraph 0083.
Regarding claim 9, Masquelier discloses wherein the cartridge comprises a bioreactor module [110a, 110b and 110c] as discussed in at least paragraph 0100.
Regarding claim 10, Masquelier discloses wherein the cartridge comprises a magnetic-activated cell selection module as discussed in at least paragraphs 0124-0127.
claim 14, Masquelier discloses wherein the cartridge comprises an electroporation module as discussed in at least paragraph 0092.
Regarding claim 15, Masquelier discloses wherein the cartridge comprises a counterflow centrifugal elutriation (CCE) module as discussed in at least paragraphs 0151-0152.
Regarding claim 17, Masquelier discloses wherein the cartridge comprises a liquid transfer bus fluidically coupled to each module as discussed in at least paragraphs 0107 and 0340.
Regarding claim 18, Masquelier discloses wherein the cartridge comprises pump fluidically coupled to the liquid transfer bus as discussed in at least paragraphs 0107 and 0290.
Regarding claim 19, Masquelier discloses wherein the system comprises a pump actuator configured to interface with the pump as discussed in at least paragraphs 0107 and 0340.
Regarding claim 20, Masquelier discloses a deck [102] of which has multiple slots for holding cartridges as discussed in at least paragraph 0075 and shown in at least Figs. 1A and 1B.
Regarding claim 22, Masquelier discloses wherein the system comprises a magnetic-activated cell selection module as discussed in at least paragraphs 0124-0127.
Regarding claim 26, Masquelier discloses wherein the system comprises an electroporation module as discussed in at least paragraph 0092.
Regarding claim 27, Masquelier discloses wherein the system comprises a counterflow centrifugal elutriation (CCE) module as discussed in at least paragraphs 0151-0152.
Regarding claim 28, Masquelier discloses wherein the system comprises a reagent vault as discussed in at least paragraph 0008. 
Regarding claim 30, Masquelier discloses wherein the cartridge comprises a bioreactor module and a CCE module as discussed in at least paragraphs 0100 and 0151-0152.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYDIA EDWARDS/Examiner, Art Unit 1799